DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Arguments
Some of the indefiniteness has been resolved, yet much remains unresolved, and some indefiniteness has been added by the latest amendments.  
Applicant's arguments filed 10/18/2021 with regard to the art rejections have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to meet the new scope of the claims, and are repeated herein.
In particular, Applicant argues for claims 1-6, 9-10, 13-17, and 21 by explaining that the entire space beneath the seat is storage space.  However, claim 1 does not recite this, nor would it be appropriate since some of the space is occupied by structural the space between the vehicle seat (1) and the vehicle floor (5) is storage space,” which does not require that all or an entirety of space below the seat be storage space.  Also, the recitation that “the storage space is completely exposed from above,” does not dictate how big or what proportion of the space below the seat is exposed from above.  Rather, it simply signifies that whatever space is deemed the storage space is completely exposed from above.  Hence, Matsushita is still considered a good reference for claim 1.  
In arguing for claims 7-8, 11, and 18-20, Applicant continues the argument regarding complete exposure of the storage space from above, and in particular explains how the seat 2 of Matsushita is limited in its forward travel by contact with a portion 7 of the vehicle.  However, as noted above, the storage space is not necessarily all of the space under the seat 2 in the seating position and indeed cannot include all of the space because some of the space is occupied by slides, guides, and other structure for mounting and supporting the seat.  The claims do not require other than that which is provided by Matsushita such that the rejections are modified to meet the new recitation and are repeated herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
The claims are still replete with indefiniteness.  For example there are multiple instances of reciting the article “the” together with a first-time recitation of an element of the invention such that these elements lack antecedent basis.
By way of example, the indefiniteness added since the previous Office Action, and in addition to the existing indefiniteness, includes:
Claim 1, line 4, “the space” lacks antecedent basis;
Claim 2, line 1, it is not clear whether “a seat guide” refers back to one of the variously recited guides in claim 1 or to some other guide;
Claim 14, line 2, “the receiving contrainer” lacks antecedent basis;
Claim 16, line 2, “the receiving container” lacks antecedent basis; 
Claim 18, line 2, “the receiving container” lacks antecedent basis; and 
Claims 3-11, 13, 15, 17, and 19-20 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10, 12-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (JP 2005304851).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    (currently amended) A vehicle including a vehicle floor (discussed in paragraph 0002 of the machine translation), a vehicle seat (2), and a means for connecting the vehicle seat (1) to the vehicle floor (5) for movement between a seated position and a forward position (a means comprising the guides 21, 23 shown in Figure 2),
wherein when the seat is in the seated position the space between the vehicle seat (2) and the vehicle floor is storage space, and when the seat is in the forward position the storage space is completely exposed from above (Figures 1, 4-5, and 7-8), 
wherein the vehicle has a longitudinal axis (fore and aft), and wherein the means for connecting the vehicle seat (2) to the vehicle floor is a telescopic guide (21, 23) or a scissors-type guide, and horizontal displaceability of the seat (2) along the longitudinal axis in the direction of the front of the vehicle (as shown in Figure 1) and back is ensured by the telescopic guide (21, 23) or the scissors-type guide, or 
the means for connecting the vehicle seat (2) to the vehicle floor is a parallel rocker, and a displacement of the seat (2) in the direction of the front of the vehicle and back is ensured by the parallel rocker (rails 21, 23 interpreted as providing a parallel rocker provide this function, but where the claim is met by Matsushita meeting the prior 

2.    (currently amended) The vehicle according to Claim 1, further comprising a seat guide (comprising elements 24 and 25) between the seat (2) and the means for connecting the vehicle seat (21, 23) to the vehicle floor (in light of the indefiniteness, this recitation is treated as meaning that there is an additional guide in addition to the telescoping rails 21, 23 of the means for connecting).

3.    The vehicle according to Claim 1, wherein the vehicle seat has first and second sides, and wherein one each of a telescopic guide (21, 23) or a scissors-type guide or one each of a parallel rocker (also interpreted as provided by 21, 23) is arranged on each of the first and second sides of the vehicle seat (2, as shown in Figures 2 and 4).

4.    (currently amended) The vehicle according to Claim 1, wherein a receiving container (5) is provided in the storage space, and wherein the telescopic guides (21, 23) or the scissors-type guide or the parallel rockers (also interpreted as provided by 21, 23) is/are arranged outside the receiving container (outside or laterally outward from container unit 5, as can be appreciated from Figures 2 and 4).

5  The vehicle according to Claim 4, wherein the telescopic guide (21, 23) or the scissors-type guide or at least a part of the parallel rockers (also interpreted as provided 

6.    (currently amended) The vehicle according to Claim [[1]] 2, wherein the seat (2) or the seat guide (18, 24, 25, 27) are fixable in the seated position for the vehicle occupant by a latching device (comprising screw 14).

9.    (currently amended) The vehicle according to Claim 1, wherein the parallel rockers (also interpreted as provided by 21, 23) are sized such that they lie on top of each other via support surfaces in the seated position and in the open position and thus block a further displacement movement (21, 23 lie on top of each other in both seated and open positions, and where structural relationships of elements 21, 23 keep them from separating from each other and rotating relative to each other).

10.    (currently amended) The vehicle according to Claim 9, further comprising a locking mechanism (14) to which the parallel rockers (also interpreted as provided by 21, 23) are connectable (comprising screw 14) at least in the seated position (in all positions shown).

13.    (currently amended) The vehicle according to claim [[12]] 2, wherein the seat guide (18, 24, 25, 27) is position-adjustable in the longitudinal direction of the 

14. (currently amended) The vehicle according to claim [[12]] 2, wherein the seat guide (18, 24, 25, 27) is arranged on both sides of the receiving container (Figures 2 and 4),

15. (currently amended) The vehicle according to claim [[12]] 2, wherein the seat guide (18, 24, 25, 27) cooperates with a telescopic guide (21, 23),

16. (currently amended) The vehicle according to claim 15, wherein the seat guide (18, 24, 25, 27) forms a side wall of the receiving container (where the storage space is not limited to element 5 and where a rear surface of element 27 may be considered to form one of the boundaries of the storage space, at least in an open position).

17, (currently amended) The vehicle according to claim [[12]] 2, wherein the seat guide (18, 24, 25, 27) cooperates with a parallel rocker (21, 23 are also interpreted as providing a parallel rocker since they provide for fore and aft oscillation of the seat 2 when opening and closing).

21. (new) A vehicle including a vehicle floor (discussed in paragraph 0002 of the machine translation), a vehicle seat (2) and a receiving container (5) located below the Figure 1), wherein the vehicle has a longitudinal axis (fore and aft), wherein the vehicle seat (2) or a seat guide (21, 23) with the seat (2) arranged thereon is movable along the longitudinal axis between a seated position in which the seat (2) covers the receiving container (5, 5a, as shown in Figures 1 and 4) and an open position in which the seat (2) is positioned toward the front (to the left in Figure 1) of the vehicle and in which the receiving container (5) is accessible from above, and wherein
the seat (2) or the seat guide (21, 23) with the seat (2) arranged thereon is connected via a telescopic guide (21, 23) or a scissors-type guide to the vehicle floor or to the receiving container (to the floor or receiving container via other structural elements) below the vehicle seat (2) and the horizontal displaceability of the seat (2) along the longitudinal axis in the direction of the front of the vehicle (as shown in Figure 1) and back is ensured by the telescopic guide (21, 23) or the scissors-type guide, or
the seat or the seat guide is connected via a parallel rocker to the vehicle floor or the receiving container (where the rails 21, 23 may be considered to provide a parallel rocker since the seat 2 oscillates forward and rearward when being opened and closed), and a displacement of the seat or of the seat with the seat guide in the direction of the front of the vehicle and back is ensured by the parallel rocker (rails 21, 23 interpreted as providing a parallel rocker provide this function, but where the claim is met by Matsushita meeting the prior subparagraph or this subparagraph, since the last two subparagraphs are recited in the alternative).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (JP 2005304851).
In use, the support surfaces of the parallel rockers, where 21, 23 are interpreted here as providing the parallel rockers, most likely have a coating of grease or other lubricant that is inherently sound-absorbing.  However, Matsushita lacks showing these details.  
On the other hand, these details are well-known in the art of telescopically or other track arrangements as they are applied to sliding seat tracks.
It would have been obvious to include such grease or other lubricant coating and to include a spring for biasing inner telescopic guide element 23 to a forward-most or neutral position relative to outer telescopic guide element 21 in order to reduce friction and noise during operation, and to provide a more ergonomic rest position for the inner telescopic guide element 23 in an unlocked position relative to the outer telescopic guide element 21.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

.

Claims 7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (JP 2005304851) in view of Shepard (US 4846295).
Matsushita shows and discloses the details set forth above, including that which can be considered a battery storage compartment under a vehicle seat in which the vehicle seat is movable forward to gain access to the battery compartment, but lacks the details of batteries and connections of the batteries in the compartment.  
On the other hand, Shepard shows a similar battery compartment under a vehicle seat and shows convenient connections at a bottom of the compartment to which the batteries are connected by their placement in the bottom of the compartment.
It would have been obvious to provide a plurality of batteries interconnected with each other and connected via receptacles and contacts at a bottom of a compartment, as taught by Shepard in the compartment of Matsushita because doing so would provide the benefit of easy connection and disconnection when servicing or replacing the batteries.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

4, wherein the receiving container (5) or a tray provided in the storage space serves to arrange energy storage devices (capable of this function) which are electrically coupled to one another (as shown in Figure 9 of Shepard), wherein the energy storage devices (disclosed by Shepard) have plug contacts (50, 51 shown in Figures 9-12 of Shepard) on the bottom (as shown in Figures 10 and 12, especially Figure 10, of Shepard), which engage in corresponding receptacles (provided by elements 55 of Shepard) on a vehicle floor (see Figure 10 of Shepard) or the bottom of the receiving container (5 of Matsushita, as modified in light of Figures 9-12 of Shepard) in order to establish the energy coupling.

18. (currently amended) The vehicle according to claim [[12]] 2, wherein energy storage devices (as shown in Figure 9 of Shepard) are arranged in the receiving container (5 of Matsushita, in accordance with the statement of obviousness above).

19.     The vehicle according to claim 18, wherein the energy storage devices are electrically coupled to one another (as shown in Figure 9 of Shepard).

20.    (currently amended) The vehicle according to claim 18, wherein the energy storage devices have plug contacts (50, 51 shown in Figures 9-12 of Shepard) which interact with storage spaces (spaces at locations of elements 50, 51 in Figures 10-12 of Shepard) in the vehicle floor or in the floor of the receiving container (5 of Matsushita, as taught by storage space in element 47 of Shepard).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (JP 2005304851) and Shepard (US 4846295) as applied to claim 7 above, and further in view of Tanaka (US 2014/0239904).
Matsushita and Shepard provide the details set forth in the rejections above, and including under-seat batteries connected together and to plugs at the bottom of the battery container.  However, Matsushita and Shepard are silent with regard to a controller for controlling battery power.
On the other hand, Tanaka shows a similar plurality of batteries for installation under a vehicle seat and further shows placement of a controller 12 atop the plurality of batteries.
It would have been obvious to place a controller atop the plurality of batteries of the combination of Matsushita and Shepard because doing so would provide the benefit of controlling the battery power, as described in paragraph 99, for example.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
8.    The vehicle according to Claim 7, wherein control electronics (12, 122 of Tanaka) for coupling and controlling the energy storage devices (shown and disclosed as batteries in Shepard) are arranged in a front region below the vehicle front seat (placement of the control electronics atop the plurality of batteries, as taught by Tanaka, locates the control electronics in a front region and below the vehicle seat, where “a front” is interpreted as everything forward of the seat back).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636